Citation Nr: 0725369	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Survivor's and Dependent's Educational 
Assistance benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1948 to July 1952, and in the Air Force from July 1957 to 
October 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  In 
January 2006, the appellant testified before the Board at a 
videoconference hearing.  In February 2006, the claims were 
remanded by the Board for further development.


FINDINGS OF FACT

1.  Many years after service, the veteran developed chronic 
obstructive pulmonary disease from which he died in February 
2003.  This condition was not caused by any incident of 
service.

2.  At the time of the veteran's death, service connection 
was established for a dental disability.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.312 (2006).

2.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, United States Code have not been met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2003 and October 
2003; rating decisions in June 2003 and June 2004; a 
statement of the case in July 2004; and a supplemental 
statement of the case in October 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the September 2006 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide a medical opinion in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.12(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  The 
veteran in this case served on active duty in the Army from 
September 1948 to July 1952, and in the Air Force from July 
1957 to October 1974.  His DD Forms 214 show that the veteran 
served during the Vietnam Era and received the Vietnam 
Service Medal, but do not show service in Vietnam.  However, 
service personnel records obtained pursuant to the Board's 
February 2006 remand, in addition to correspondence from the 
veteran dated January 1965, show that the veteran did in fact 
serve in Vietnam.

The veteran died in February 2003.  The certificate of death 
provides that the immediate cause of death was chronic 
obstructive pulmonary disease (COPD) due to or as a 
consequence of colon cancer.  No other causes were 
identified.  At the time of his death, service connection had 
been established for a dental disability.
In her substantive appeal, the appellant contends that the 
veteran's colon cancer could have been due to herbicide 
exposure in service.  A veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116 (a) (West 2002); 38 C.F.R. §§ 3.307 (a)(6)(iii)(2006).  
The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  The autopsy 
report states that the veteran's cause of death was COPD due 
to or as a consequence of colon cancer; neither condition is 
associated with exposure to herbicide agents.  Therefore the 
presumption of service connection based on exposure to 
herbicide agents does not apply.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection for the Veteran's Cause of Death

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of veteran's death.

The service medical records show some treatment for 
respiratory and gastrointestinal complaints, but are void of 
a diagnosis of COPD.  An April 1951 hospital narrative 
summary noted that the veteran had pneumonia in 1948.  A July 
1952 medical note showed that he had an upper respiratory 
infection.  A May 1967 objective examination report noted 
that he had a pulsatile abdominal mass.  A May 1967 hospital 
narrative summary showed that he was hospitalized for a 
pulsatile abdominal mass found during a physical examination.  
The final diagnosis was observation, surgical, for abdominal 
aneurysm, no disease found.  Treatment entries in November 
1971 and April 1974 show diagnoses of gastritis and acute 
gastroenteritis, respectively.

Private medical records show that he was diagnosed with colon 
cancer in October 2002.  He was admitted to the hospital in 
January 2003 with complaints of progressive weakness, poor 
appetite, and a low grade fever, during which time he was 
treated by Dr. Conner.  In February 2003, he passed away and 
was diagnosed with metastatic colon cancer, advanced COPD 
with ultimate respiratory failure, abdominal abscess, 
diabetes, hypertension, and Alzheimer's type dementia.

A March 2003 statement from Dr. Conner states that he treated 
the veteran during a hospitalization the previous fall for 
gastrointestinal bleeding.  The veteran was diagnosed with 
colon cancer and underwent a partial colectomy associated 
with a prolonged, complicated hospitalization.  It was noted 
that the veteran was re-hospitalized that winter with an 
abdominal abscess, during which time he received treatment 
for exacerbations of COPD, hypertension, diabetes, and 
altered mental status.  He then developed respiratory failure 
and died.  Dr. Conner opined that "it is my understanding 
that [he] was exposed to Agent Orange, during his military 
service, which can be associated with a multitude of health 
problems."  However, that physician did not opine that the 
veteran's colon cancer or COPD were the result of exposure to 
Agent Orange.  None of the medical evidence of record relates 
that the veteran's colon cancer or COPD began in service, or 
were in any way linked to his service or to any disease or 
injury incurred in or aggravated therein.

The Board recognizes the appellant's assertion that her 
spouse's death was a result of service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, her own assertions do not constitute competent 
medical evidence that her spouse's death was related to his 
service.

The medical evidence of record does not show that the colon 
cancer that caused the veteran's death was incurred in or 
aggravated by service or manifested to a compensable degree 
within one year following the veteran's separation from 
service.  The evidence of record does not show that COPD, 
which was also listed as a cause of death on the death 
certificate, was incurred in or aggravated by service.  The 
evidence of record also does not show that the veteran's 
service-connected dental disability was a principal or 
contributory cause of the veteran's death.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Therefore, service connection 
for the cause of the veteran's death is denied.

Entitlement to Survivor's and Dependents' Educational 
Assistance

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for entitlement to Survivor's and 
Dependent's Educational Assistance benefits under 38 U.S.C. 
Chapter 35.

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. 
§ 3510 (West 2002).  Generally, an eligible person is a child 
or surviving spouse of a person who died of a service-
connected disability; or a child, spouse, or surviving spouse 
of a person has, or died from, permanent, total disability 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 3501(a) (West 2002).

In this case, at the time of his death, the veteran was 
service-connected for a dental disability.  However, as 
discussed above, the evidence does not show that the veteran 
died from a service-connected disability.  Therefore, the 
appellant is not an eligible person as defined by statute for 
purposes of establishing entitlement to Dependents' 
Educational Assistance.  Accordingly, the claim must be 
denied due to lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Survivor's and Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


